Case 4:19-cv-04052-SOH Document 13               Filed 04/30/20 Page 1 of 1 PageID #: 1282



                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION


JOHNNIE HENSON                                                                       PLAINTIFF


v.                                   Case No. 4:19-cv-4052


AETNA LIFE INSURANCE COMPANY                                                      DEFENDANT


                                            ORDER

       Before the Court is a Joint Stipulation of Dismissal with Prejudice. ECF No. 12. The

parties stipulate to the dismissal of this lawsuit with prejudice, with each party to bear its own

costs. Thus, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff’s complaint is

DISMISSED WITH PREJUDICE.

       IT IS SO ORDERED, this 30th day of April, 2020.

                                                            /s/ Susan O. Hickey
                                                            Susan O. Hickey
                                                            Chief United States District Judge
